DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/11/2021 has been entered. Claim 11 has been amended. Therefore, claims 1-20 are now pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka (US – 2005/0264102 A1) and further in view of Isono et al. (US – 2017/0183008 A1).
As per claim 1, Tezuka discloses Vehicle Braking System and Vehicle Braking Method comprising:
left and right drive wheels (2, Fig: 1) each having an electric motor (Power from the motor 1 is transmitted to the wheel 2 via its own output shaft which corresponds to an axle 2a, [0021], Fig: 1);
at least one controller (6, Fig: 2) configured to:

Tezuka discloses all the structural elements of the claimed invention but fails to explicitly disclose generate a torque split ratio responsive to unequal friction coefficients detected for each wheel during braking.
Isono discloses Driving Force Control System for Vehicle comprising:
generate a torque split ratio responsive to unequal friction coefficients detected for each wheel during braking (A split ratio of brake torque to the right rear wheel 4R and the left rear wheel 4L may also be altered by controlling a second differential motor 20 connected to the second differential unit 17, [0039], Fig: 1-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicle braking system and method of the Tezuka to include the brake controlled procedure in which generate a torque split ratio responsive to unequal friction coefficients detected for each wheel during braking as taught by Isono in order to provide improved yaw control system for a vehicle and also improved vehicle stability.

As per claim 2, Tezuka discloses the at least one controller (6, Fig: 2) further configured to:
in response to a braking signal (vehicle braking routine, [0029], Fig: 4),
adjust the total braking torque limit in response to one or more of vehicle speed, deceleration rate, and configuration (In step 3, a target regenerative force ………..  a, target regenerative force Frg* at each wheel 2 is set based on the amount of power so specified at each wheel, [0032], Fig: 1-2, 4).

As per claim 5, Tezuka discloses one or more storage batteries (4, [0023], Fig: 1); and the at least one controller further configured to charge the one or more batteries utilizing the generated power ([0024], Fig: 2).

As per claim 11, Isono discloses Driving Force Control System for Vehicle comprising:
opposite left and right drive wheels (2, Fig: 1) each having an electric motor (Power from the motor 1 is transmitted to the wheel 2 via its own output shaft which corresponds to an axle 2a, [0021], Fig: 1);
at least one controller (6, Fig: 2) configured to:
generate electric power (the motor 1 generates electric power by using a transmission torque transmitted from the wheel 2 as a drive source, [0023]) with the motors (1, Fig: 1) by regeneratively braking each wheel with unequal torques adjusted by the ratio, and applied by the motors, such that combined wheel braking torques do not exceed a total braking torque limit for the vehicle (Thus, the motor 1 not only 
Tezuka discloses all the structure elements of the claimed invention but fails to explicitly disclose generate a torque split ratio responsive to lateral acceleration detected during braking.
Isono discloses Driving Force Control System for Vehicle comprising:
generate a torque split ratio responsive to lateral acceleration detected during braking (A split ratio of brake torque to the right rear wheel 4R and the left rear wheel 4L may also be altered by controlling a second differential motor 20 connected to the second differential unit 17, [0039], the first ECU 21 receives detection signals representing details of driver's operations from an accelerator sensor 23 for detecting a depression of an accelerator pedal, [0042] Fig: 1-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicle braking system and method of the Tezuka to include the brake controlled procedure in which generate a torque split ratio responsive to lateral acceleration detected during braking as taught by Isono in order to provide improved yaw control system for a vehicle and also improved vehicle stability.

Claims 3-4, 7-10, 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka (US – 2005/0264102 A1) as modified by Isono et al. (US – 2017/0183008 A1) and as applied to claims1 and 11 above, and further in view of Miki et al. (US – 2008/0162009 A1).
As per claim 3, Tezuka as modified by Isono discloses all the structural elements of the claimed invention but fails to explicitly disclose one or more vehicle and road condition sensors; and the at least one controller further configured to:
in response to a braking signal;
generate the unequal friction coefficients for each wheel in response to detected:
vehicle conditions that include one or more of lateral and longitudinal accelerations, steering angle, yaw rate, and vehicle speed, and
road conditions that include one or more of ice, snow, and water.
Miki discloses Wheel Control Device and Control Decide comprising:
one or more vehicle and road condition sensors (ground contact load sensor 64, and wheel speed sensor 66, [0136]); and the at least one controller (70) further configured to:
in response to a braking signal (via brake operation state quantity sensor 60, [0136]),
generate the unequal friction coefficients for each wheel in response to detected (the difference in the road surface .mu. and the difference in the ground contact load F between the left and right rear wheels 16,16 are taken into account when increasing the slip angles .alpha, of the respective rear wheels 16,16 independently of one another. Hence, a situation in which wheel braking is performed on a split .mu. road or performed when lateral load movement is generated as the vehicle 18 turns such that the yaw moment of the vehicle 18 deteriorates due to a difference in braking force between the left and right rear wheels 16, 16, leading to a reduction in the stability of the vehicle 18, can be avoided easily, [0138], [0161 -164], therefore, it’s concluded that same as torque 
vehicle conditions that include one or more of lateral and longitudinal accelerations (accelerator travel, [0182]), steering angle [0186], yaw rate [0161], and vehicle speed, and
road conditions that include one or more of ice, snow, and water (An increase in the projected surface area of the wheel leads to an increase in the surface area with which the wheel collides with objects such as snow and gravel when the wheel travels along poor roads such as snowy roads and gravelly road, [0170]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicle braking system and method of the Tezuka as modified by Isono to include the brake controlled procedure in which one or more vehicle and road condition sensors; and the at least one controller further configured to in response to a braking signal, generate the unequal friction coefficients for each wheel in response to detected, vehicle conditions that include one or more of lateral and longitudinal accelerations, steering angle, yaw rate, and vehicle speed, and road conditions that include one or more of ice, snow, and water as taught by Miki in order to provide an improved yaw control system for a vehicle using direct electric motor drive of at least some of the wheel of a vehicle.

As per claim 4, Miki also discloses one or more vehicle condition and wheel dynamics sensors [0136]; and
the at least one controller (70) further configured to:

generate the unequal friction coefficients for each wheel in response to at least one of detected vehicle and wheel conditions [0138], [0161 -164], that include:
one or more of lateral and longitudinal accelerations (accelerator travel, [0182]), steering angle [0186], yaw rate [0161], and vehicle speed, and
dynamics of one or more wheels including differences in speed between wheels during acceleration and braking (all of the wheels 14, 16 are set as the control subject wheels and the slip angles .alpha, are controlled, [0165]).

As per claim 7, Miki further discloses a lateral acceleration sensor [0203]; and the at least one controller (70) further configured to:
generate the unequal friction coefficients for each wheel responsive to lateral acceleration during vehicle cornering [0138], [0161 -164], and
generate the torque split ratio by a predetermined lookup table that maps a plurality of torque split ratios to respective lateral accelerations [0203-0205], [0227-0278].

As per claim 8, Miki further discloses one or more vehicle condition sensors [0136]; and the at least one controller (70) further configured to:
in response to a braking signal (via brake operation state quantity sensor 60, [0136]),


As per claim 9, Miki further discloses one or more vehicle and road condition and wheel dynamics sensors [0136]; and
the at least one controller (70) further configured to: in response to a braking signal (via brake operation state quantity sensor 60, [0136]),
generate the unequal friction coefficients for each wheel in response to detected [0138], [0161 -164]:
vehicle conditions that include one or more of lateral and longitudinal accelerations, steering angle [0186], yaw rate [0161], and vehicle speed and configuration,
road conditions that include one or more of ice, snow, and water (An increase in the projected surface area of the wheel leads to an increase in the surface area with which the wheel collides with objects such as snow and gravel when the wheel travels along poor roads such as snowy roads and gravelly road, [0170]), and
dynamics of one or more wheels including differences in speed between driven, non-driven, left, right, front, and rear wheels during acceleration and braking ((all of the 

As per claim 10, Miki further discloses one or more wheel condition sensors [0136]; and the at least one controller (70) further configured to:
responsive to braking and acceleration (via brake operation state quantity sensor 60, [0136] and [0203-0205] for acceleration), and
generate the unequal friction coefficients for each wheel in response to detected dynamics of the wheels including differences in speed between wheels (all of the wheels 14, 16 are set as the control subject wheels and the slip angles .alpha, are controlled, [0165]).

As per claim 12, Miki also discloses the at least one controller (70) further configured to:
generate the torque split ratio by a predetermined lookup table that maps a plurality of torque split ratios to respective lateral accelerations [0203-0205], [0227-0278].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicle braking system and method of the Tezuka as modified by Isono to include the brake controlled procedure in which the at least one controller further configured to generate the torque split ratio by a predetermined lookup table that maps a plurality of torque split ratios to respective lateral accelerations as 

As per claim 14, Miki also discloses one or more vehicle and wheel condition sensors [0136]; and
the at least one controller (70) further configured to:
in response to a braking signal (via brake operation state quantity sensor 60, [0136]),
generate unequal friction coefficients for each wheel, responsive to detected vehicle and wheel conditions (the difference in the road surface .mu. and the difference in the ground contact load F between the left and right rear wheels 16, 16 are taken into account when increasing the slip angles .alpha, of the respective rear wheels 16, 16 independently of one another. Hence, a situation in which wheel braking is performed on a split .mu. road or performed when lateral load movement is generated as the vehicle 18 turns such that the yaw moment of the vehicle 18 deteriorates due to a difference in braking force between the left and right rear wheels 16, 16, leading to a reduction in the stability of the vehicle 18, can be avoided easily, [0138], [0161 -164], therefore, it’s concluded that same as torque split ratio responsive to unequal friction coefficients detected for each wheel during braking); that include:
one or more of the lateral acceleration, and longitudinal acceleration [0203-0205], [0227-0278], steering angle [0186], yaw rate [0161], and vehicle speed and configuration, and


As per claim 15, Miki further discloses one or more vehicle and road condition and wheel dynamics sensors (ground contact load sensor 64, and wheel speed sensor 66, [0136]); and
the at least one controller (70) further configured to:
in response to a braking signal (via brake operation state quantity sensor 60, [0136]),
generate unequal friction coefficients for each wheel, in response to detected (the difference in the road surface .mu. and the difference in the ground contact load F between the left and right rear wheels 16,16 are taken into account when increasing the slip angles .alpha, of the respective rear wheels 16, 16 independently of one another. Hence, a situation in which wheel braking is performed on a split .mu. road or performed when lateral load movement is generated as the vehicle 18 turns such that the yaw moment of the vehicle 18 deteriorates due to a difference in braking force between the left and right rear wheels 16, 16, leading to a reduction in the stability of the vehicle 18, can be avoided easily, [0138], [0161 -164], therefore, it’s concluded that same as torque split ratio responsive to unequal friction coefficients detected for each wheel during braking):

road conditions that include one or more of ice, snow, water, polishing, and flushing (An increase in the projected surface area of the wheel leads to an increase in the surface area with which the wheel collides with objects such as snow and gravel when the wheel travels along poor roads such as snowy roads and gravelly road, [0170]), and
dynamics of one or more wheels including differences in speed between wheels during acceleration and braking (all of the wheels 14, 16 are set as the control subject wheels and the slip angles .alpha, are controlled, [0165]).

The method claims 16-20 recited all the limitations recited on claims 1-5 and 7-11 and are therefore reject under the same rationale.

Claim 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka (US – 2005/0264102 A1) as modified by Isono et al. (US – 2017/0183008 A1) and as applied to claims 1 and 11 above, and further in view of Busack et al. (US -2011/0221265 Al).
As per claims 6 and 13, Isono as modified by Miki discloses one or more sensors configured to detect at least one of wheel slip and vehicle yaw rate ([0130], [0136]) but fail to explicitly disclose the at least one controller further configured to 
Busack discloses Method for Operating a Vehicle Brake System comprising:
the at least one controller further configured to disengages regenerative braking when the at least one of wheel slip and vehicle are detected (Step 114 disengages regenerative braking operations, and may do so in a number of different ways. In an embodiment where the brakes are currently being applied (either manually by the driver or automatically by some device, module, system, etc.), step 114 may disengage regenerative braking operation by having EBCM 30 or some other device send out appropriate command signals to regenerative braking system 34 and frictional braking system 32 that deactivate the regenerative braking while activating the frictional braking, [0029], Fig: 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicle braking system and method of the Tezuka as modified by Isono to include the braking procedure in which the at least one controller further configured to disengaged regenerative braking when the at least one of wheel slip and vehicle are detected as taught by Busack in on order to maintain vehicle stability.

Response to Arguments
Applicant’s arguments, see REMARK, filed 01/11/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further Tezuka (US – 2005/0264102 A1) and further in view of Isono et al. (US – 2017/0183008 A1), Miki et al. (US – 2008/0162009 A1) and Busack et al. (US -2011/0221265 Al)..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/SAN M AUNG/           Examiner, Art Unit 3657                                                                                                                                                                                             

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657